Citation Nr: 0922822	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-13 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
multiple sclerosis.  It appears, from a review of the record, 
that the Veteran was first diagnosed with multiple sclerosis 
in August 1976.  However, further review of the claims file 
reveals that one of the Veteran's treating physicians, an 
Oscar N. Maxwell, M.D., thought that multiple sclerosis may 
have been the cause of the Veteran's vertigo in 1971 (see his 
records dated that year).  Additionally, this doctor thought 
that multiple sclerosis may have been the cause of all of the 
Veteran's vertigo complaints since around 1965.  While in 
service, the Veteran was seen at the infirmary on several 
occasions.  

More recently Richard P. Hull, M.D., a neurologist, wrote in 
an August 2006 letter that the Veteran's bouts of vertigo in 
the late 1960s were entirely possible, with what is known 
today about multiple sclerosis, the early manifestations of 
the disease.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset or etiology of his multiple sclerosis.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury, or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been diagnosed with multiple sclerosis since 
August 1976.  There is evidence that the Veteran may have 
experienced symptoms of multiple sclerosis at or near the 
seven year presumptive period.  38 C.F.R. § 3.307 (requiring 
a manifestation of symptoms to a severity of 10 percent 
within seven years of service to grant presumptive service 
connection for multiple sclerosis).  

The provisions of 38 U.S.C.A. § 1112(a)(1) and 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a) require only that a disease 
"manifest" within a specified time period, not that it be 
"diagnosed" during that time. In Traut v. Brown, 6 Vet. 
App. 495 (1994), the Court found that a diagnosis of multiple 
sclerosis after the 7 year presumptive period warranted the 
granting of service connection where there was evidence of 
symptoms within 7 years after service and a subsequent 
medical opinion attributed these symptoms to multiple 
sclerosis.  A medical opinion is necessary to establish 
whether the Veteran experienced symptoms attributable to 
multiple sclerosis during service or during the presumptive 
period and whether the Veteran's multiple sclerosis 
manifested as a result of his active service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of multiple sclerosis.  The claims folder 
and remand should be made available to, 
and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

The examiner should comment on the 
Veteran and treating physicians' reports 
regarding the onset of his multiple 
sclerosis, and opine as to whether it is 
at least as likely as not that multiple 
sclerosis is related to, or had its onset 
during service.  The examiner should pay 
particular attention to whether the 
Veteran displayed any possible symptoms 
of multiple sclerosis during service and 
the seven year period following service.  

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



